      Case 4:19-cv-00352-WS-MAF Document 8 Filed 04/30/20 Page 1 of 2



                                                                             Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



WILLIE FRANK WHITEHEAD,

      Plaintiff,

v.                                                          4:19cv352–WS/MAF

OFFICER PADGEAT, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 6) docketed March 24, 2020. The magistrate judge recommends that this case

be dismissed without prejudice for failure to prosecute and to comply with a court

order. Plaintiff has filed no objections to the report and recommendation.

      Upon review of the record, this court has determined that the report and

recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 6) is adopted

and incorporated by reference in this order of the court.
      Case 4:19-cv-00352-WS-MAF Document 8 Filed 04/30/20 Page 2 of 2



                                                                            Page 2 of 2


      2. Plaintiff’s complaint and this action are hereby DISMISSED without

prejudice for failure to comply with a court order and to prosecute the case.

      3. The clerk is directed to enter judgment, stating: "All claims are dismissed

without prejudice."

      DONE AND ORDERED this             24th    day of     March      , 2020.


                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
